PER CURIAM.
By petition and cross-petition for a writ of certiorari we have for review an order of the Florida Industrial Commission bearing date 24 May 1966.
We find that oral argument would serve no useful purpose and it is therefore dispensed with pursuant to Florida Appellate Rule 3.10, subd. e, 31 F.S.A.
Our consideration of the petition and cross-petition, the record and briefs leads us to conclude that there has been no deviation from the essential requirements of law.
The petition and cross-petition for cer-tiorari are, therefore, denied.
The petition for fees is granted and claimant’s attorney is awarded a fee of $250.00.
THOMAS, Acting C. J., and ROBERTS,. DREW, O’CONNELL and CALDWELL,. JJ., concur.